                 Case 3:20-cv-05148-BHS Document 13 Filed 01/12/21 Page 1 of 2




 1

 2

 3

 4

 5
                              UNITED STATES DISTRICT COURT
 6                           WESTERN DISTRICT OF WASHINGTON
                                       AT TACOMA
 7
     ADRIAN KENDAL,                                     CASE NO. C20-5148 BHS
 8
                              Plaintiff,                ORDER
 9          v.

10   PIERCE COUNTY HUMAN
     SERVICES AGING & DISABILITY
11   RESOURCES, et al.,

12                            Defendants.

13
            THIS MATTER is before the Court on pro se Plaintiff Adrian Kendal’s Motion
14
     for Appointment of Counsel. Dkt. 12. Kendal is proceeding in forma pauperis.
15
            No constitutional right to counsel exists for an indigent plaintiff in a civil case
16
     unless the plaintiff may lose his physical liberty if he loses the litigation. See Lassiter v.
17
     Dept. of Social Servs., 452 U.S. 18, 25 (1981). However, pursuant to 28 U.S.C.
18
     § 1915(e)(1), the Court has the discretion to appoint counsel for indigent litigants who are
19
     proceeding in forma pauperis. United States v. $292,888.04 in U.S. Currency, 54 F.3d
20
     564, 569 (9th Cir. 1995).
21

22

23
     ORDER - 1
24
              Case 3:20-cv-05148-BHS Document 13 Filed 01/12/21 Page 2 of 2




 1          The Court will appoint counsel only under “exceptional circumstances.” Id.;

 2   Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986). “A finding of exceptional

 3   circumstances requires an evaluation of both the likelihood of success on the merits and

 4   the ability of the plaintiff to articulate his claims pro se in light of the complexity of the

 5   legal issues involved.” Wilborn, 789 F.2d at 1331 (internal quotations omitted). These

 6   factors must be viewed together before reaching a decision on whether to appoint counsel

 7   under § 1915(e)(1). Id.

 8          While Kendal has established her indigency, she has not attempted to establish,

 9   and has not established, that exceptional circumstances exist, supporting appointing her

10   counsel. She has not established that she is likely to succeed on the merits of her claim.

11   Her Motion to Appoint Counsel, Dkt. 12, is therefore DENIED.

12          IT IS SO ORDERED.

13          Dated this 12th day of January, 2021.

14

15

16
                                                 A
                                                 BENJAMIN H. SETTLE
                                                 United States District Judge

17

18

19

20

21

22

23
     ORDER - 2
24
